 1   Christina Harper, Esq., AZB #020485
     Alex Schulz, Esq., AZB #028480
 2   THE MORTGAGE LAW FIRM, PC
 3   2999 N. 44th Street, Suite 625
     Phoenix, AZ 85018
 4   Telephone: (623) 777-3828
 5   Fax: (623) 201-4747
     Christina.Harper@mtglawfirm.com
 6   Alex.Schulz@mtglawfirm.com
 7   Attorneys for U.S. Bank National Association

 8
                         IN THE UNITED STATES BANKRUPTCY COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
      IN RE:                                              Chapter 13
11                                                        Case No. 4:19-bk-15365 BMW
12    Erin A. Willett aka Erin Zart,
                                                          OBJECTION TO CONFIRMATION
13                          Debtor.
14
15
            U.S. Bank National Association (“U.S. Bank” or “Creditor”), a secured creditor in this
16
     bankruptcy case, through undersigned counsel hereby objects to the confirmation of the
17
     Chapter 13 Plan filed by the Debtor for the reasons stated below.
18
                                          I.     BACKGROUND
19
            1.      U.S. Bank National Association is the holder or servicer of a note (“Note”),
20
     secured by a Deed of Trust recorded against certain real property (“Property”) generally
21
     described as 6516 East Lush Vista View, Florence, AZ 85132.
22
            2.      The outstanding principal balance due on the Note as of filing was approximately
23
     $140,193.84.
24
            3.      Debtor resides in the Property and the Property is listed as the Debtor’s principal
25
     residence according to her Schedule A/B.          Additionally, Debtor states she co-owns the
26
     Property. See Docket #1.
27
            4.      U.S. Bank National Association intends to file a proof of claim in this case.
28


                                                      1

     Case 4:19-bk-15365-BMW        Doc 14 Filed 12/23/19 Entered 12/23/19 15:45:10           Desc
                                   Main Document    Page 1 of 3
 1          5.     Debtor fails to consider U.S. Bank National Association in the Plan and this is a
 2   violation of the bankruptcy code.
 3          6.     The pre-petition arrears, including payments, late charges, escrow advances and
 4   accrued fees and costs are approximately $1824.14.
 5          7.     The plan fails to provide for the arrears.
 6          8.     U.S. Bank National Association objects to the Debtor’s Plan and asks that the
 7   arrears and payments be considered in the Plan.
 8                             II.      AUTHORITY AND ARGUMENT
 9          9.     The Plan as proposed is not feasible under 11 U.S.C. § 1325(a)(5), as Creditor
10   does not accept the Plan and the value of property to be distributed under the Plan is less than
11   the allowed amount of Creditor’s claim.
12          10.    The Plan as proposed is not feasible under 11 U.S.C. § 1325(a)(6), as Debtor has
13   failed to demonstrate an ability to make all payments due under the Plan.
14          11.    The Plan does not comply with 11 U.S.C. § 1322(b)(2), as it impermissibly
15   modifies the rights of a holder of a claim secured only by an interest in real property that is the
16   Debtor’s personal residence.
17          12.    The Plan does not comply with 11 U.S.C. § 1322(b)(5), as it does not provide for
18   the cure of an existing default within a reasonable time or require the maintenance of payments
19   while the case is pending on a secured claim on which the last payment is due after the date on
20   which the final payment under the Plan is due.
21          WHEREFORE, U.S. Bank National Association objects to the confirmation of the
22   Chapter 13 plan.
23          DATED this 23rd day of December, 2019.
24
                                                /s/ Alex Schulz
25                                              Alex Schulz, Esq.
26                                              THE MORTGAGE LAW FIRM, PC
                                                2999 N. 44th Street, Suite 625
27                                              Phoenix, AZ 85018
28                                              Attorneys for Creditor


                                                      2

     Case 4:19-bk-15365-BMW          Doc 14 Filed 12/23/19 Entered 12/23/19 15:45:10         Desc
                                     Main Document    Page 2 of 3
 1                                  CERTIFICATE OF SERVICE
 2                      IN THE UNITED STATES BANKRUPTCY COURT
 3                               FOR THE DISTRICT OF ARIZONA
 4
 5                                                                     BK No. 4:19-bk-15365 BMW
 6   I hereby certify that on this 23rd day of December, 2019, I have served a copy of this Notice
     and all attachments to the following by U.S. Mail, postage pre-paid:
 7
 8   ERIN A. WILLETT
     AKA ERIN ZART
 9   6516 E. LUSH VISTA VIEW
     FLORENCE, AZ 85132
10   Debtor
11
12         And via filing with the US Bankruptcy Court’s CM ECF system to the following:
13
14   GEOFFREY M. KHOTIM
     My Arizona Lawyers, PLLC
15   1731 W. Baseline Road, Suite 101
     Mesa, AZ 85202
16
     Debtor’s Attorney
17
     DIANNE C. KERNS
18   31 N. 6TH AVENUE
19   #105-152
     TUCSON, AZ 85701
20   Chapter 13 Trustee
21
22
     /s/   Janette Belmontes
23
24
25
26
27
28


                                                    3

     Case 4:19-bk-15365-BMW       Doc 14 Filed 12/23/19 Entered 12/23/19 15:45:10          Desc
                                  Main Document    Page 3 of 3
